Title: John Adams to Abigail Adams, 14 November 1779
From: Adams, John
To: Adams, Abigail



My dearest
On Board the Sensible Novr. 14. 1779

We got all on Board last night, and began to make our Arrangements. Mr. Thaxter and Johnny, slept in a large Cott in the Council Chamber. Charles and I, in my old Apartment. We all rested well. Charles is much pleased, with the Novelty of the Scaene.
I stole on Board last night as silently as possible but as the Boat passed the Courier de L’Europe, all Hands came upon Deck and huzza’d in English, that is cryed Vive le Roi. And as We approached the Frigate, I saw all Hands mounting the shrowds and manning the ship, and at our stepping out of the Boat, We were saluted, with another Vive le Roi.
Mr. Dana comes on Board, with Mr. Hancock in the Castle Barge at Nine or ten.
I had a Letter last night from M. Lovell, who complains that Portia dont write him, and another, kind Letter from R. H. Lee.
Mr. Laurens and I were nominated for Holland. I suspect Laurens will be chosen and Lovel, go his Secretary.
It is the Captains present Intention to fall down to Nantaskett Road to day. Day Day.

J. Adams

 